USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 1 of 57




                                                                  Exhibit A
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 2 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 3 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 4 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 5 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 6 of 57
                            02D09-2012-CT-000627                               Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC       document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 7 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 8 of 57
                            02D09-2012-CT-000627                               Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC       document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 9 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 10 of 57
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 11 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 12 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 13 of 57
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 14 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 15 of 57
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 16 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 17 of 57
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 18 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 19 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 20 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 21 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 22 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 23 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 24 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 25 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 26 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 27 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 28 of 57
                             02D09-2012-CT-000627                              Filed: 12/23/2020 4:02 PM
                                                                                                    Clerk
USDC IN/ND case 1:21-cv-00040-HAB-SLC      document
                                Allen Superior Court 9 1-2 filed 01/27/21 page 29 of   57County, Indiana
                                                                                   Allen
                                                                                                      BB
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 30 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 31 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 32 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 33 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 34 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 35 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 36 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 37 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 38 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 39 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 40 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 41 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 42 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 43 of 57




                                                        2 D09
                                                        0   - 2 0
                                                                1 2 -C T -0 0 0
                                                                              6 27




                                                       02D09-2012-CT-000627
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 44 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 45 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 46 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 47 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 48 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 49 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 50 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 51 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 52 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 53 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 54 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 55 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 56 of 57
USDC IN/ND case 1:21-cv-00040-HAB-SLC document 1-2 filed 01/27/21 page 57 of 57
